Citation Nr: 1411733	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011 and November 2013, the Board remanded the claim for additional development and deemed the November 2007 hearing request withdrawn.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In the November 2013 remand, the Board directed the RO to provide the Veteran with a VA examination.  The record contains an electronic printout indicating that the Veteran failed to report for such an examination in December 2013, but a copy of the notice letter is not of records.  In this regard, the Board notes that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Further, governing regulations are clear that when, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b). 38 C.F.R. § 3.655(a) (2013).  Additionally, 38 C.F.R. § 3.655(b) (2013) provides that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim, the claim shall be denied. (Emphasis added).  

The claims file does not reveal a copy of the letter notifying the Veteran of his VA examination.  Thus, the Board finds that the record is insufficient to determine whether notice of the VA examination was timely mailed to the Veteran's last address of record so as to permit the application of 38 C.F.R. § 3.655(b).  See Kyhn v. Shinseki, 716 F.3d 572 (2013).  Accordingly, because the Board finds that a VA examination is necessary to adjudicate this appeal, the Board unfortunately finds that another remand is required to once again schedule the Veteran for a VA examination and this time for the notice of the examination to be associated with the claims file.  

1.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any low back diagnosis found to be present.  

The Veteran should be advised that it is his responsibility to report for any examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.

The claims file should be made available to and reviewed by the examiner.  After conducting all indicated testing and obtaining a current imaging study, the examiner should:

a)  State whether it is at least as likely as not that any low back symptoms can be attributed to a known clinical diagnosis. 

b)  If any low back symptoms are attributable to a known clinical diagnosis, state whether it is at least as likely as not that any such diagnosis is related to or had its onset in service.  In doing so, please acknowledge and discuss any lay report of recurrent symptoms since service, as well as the diagnoses of lumbago and low back strain in the service treatment records.

Set forth all findings and a fully articulated medical rationale for all opinions in the examination report.

2.  Then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

